DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Response to Amendment
The amendment dated 10/29/2020 has been considered and entered into the record.  Claims 1 and 21, from which all other claims depend, each now require the second material comprise a plurality of discrete, charged domains embedded within the first material.  While it is likely that the metal oxide nanoparticles of Jo have a charge due to the electrospinning process (see Spec. ¶ 44), the prior art fails to expressly teach that the nanoparticles are charged.  Accordingly, the previous anticipatory rejection based upon Jo is withdrawn.  Claims 2, 3, 6, 7, 9–12, 15, 17–20, 23, 24, and 26 are cancelled.  New claims 27–45 have been added.  Thus, claims 1, 4, 5, 8, 13, 14, 16, 21, 22, 25, and 27–45 are pending and examined below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 8, 13, 14, 16, 21, 22, 25, 27–29, 32–33, 35, 36, 38–40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo (US 2012/0003524 A1) in view of Hinestroza (US 2011/0197369 A1).
Jo discloses the electrospinning of metal oxide material and polymer resin nanofibers, wherein the polymer may comprise polyacrylonitrile and PVA.  Jo ¶¶ 26–27, 32–34.  The metal oxide material may be in the form of uniform-sized nanoparticles that comprise 0.1–50 weight percent of the nanofibers in addition to metal oxide ceramic nanoparticles formed from a sol-gel solution that may constitute another 25 weight percent of the nanofiber.  Id. ¶¶ 18, 39, 42.  The nanoparticles are uniformly distributed (i.e., non-aggregated) on the surface of the nanofibers.  See Id. ¶¶ 42, 83.  However, the nanofibers may instead comprise metal oxide ceramic nanoparticles embedded within a polymeric matrix.  See id. ¶¶ 20, 31, 35, Fig. 4.  The nanofibers preferably have diameters ranging from about 1 to about 1,000 nm, and more preferably about 50 to about 800 nanometers and lengths ranging from tens of centimeters to several hundred meters.  Id. ¶ 27, 29.  Thus, the Jo nanofibers may have aspect ratios of at least 100.  Furthermore, the metal oxide ceramic nanoparticles must necessarily have an average diameter ranging from about 1 nm to about 50 nanometers because they cannot have a diameter larger than the nanofibers they form.  
Jo fails to expressly teach that the metal oxide nanoparticles are charged.
Hinestroza teaches the in situ deposition of nanoparticles on nanofibers to form filter materials, wherein the nanoparticle and nanofibers may each be positively and/or negatively charged resulting in antibacterial or catalytic activity.  Hinestroza abstract, ¶¶ 152–156, 393–396.  Plasma treatment may be used to modify the surface of the nanofibers.  Id. ¶ 80.  The nanoparticles may be made from metal or metal oxides.  Id. ¶¶ 39, 113, 385.  
Jo fails to teach what percentage of nanoparticles are not aggregated.  The prior art reference does however teach that uniform dispersion of the metal oxide nanoparticles is desirable and aggregation of the nanoparticles leads to clogging the electrospinning nozzles and the formation of defects in the spun fibers.  Jo ¶¶ 11, 42, 83.  Accordingly, it would have been obvious to have fewer than 50% of the nanoparticles aggregate to prevent clogging and the formation of nanofiber defects.
Areas of the nanofiber having nanoparticles with positive charge would have a different charge density than those areas without nanoparticles consisting of only negatively-charged polymer.  Accordingly, claim 27 is rejected as these nanofibers would have a “non-homogenous charge density.”
Claims 32 and 33 are rejected as Hinestroza teaches the functional equivalence of metal and metal oxide nanoparticles for use in filter materials.  Hinestroza ¶¶ 38–39.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The charged nanoparticles have average diameters of at least 3 nm.  Accordingly, the regions comprising high charge density would necessarily have an average diameter of at least 3 nm.  Claim 40 is rejected as it would have been obvious to have added the electrospun fibers of Jo to a porous fibrous substrate of Hinestroza to successfully form a filter.  See Hinestroza ¶¶ 20–29.  



Allowable Subject Matter
Claims 30, 31, 34, 37, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or teach the various limitations of the above claims.
Claims 42–45 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or teach the claimed “highly charged discrete domains and non- and low-charged matrix and wherein the highly charged domains have average charge per unit size of at least 2 times of the average of the non- or low-charged matrix.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786